DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The examiner finds the applicant to be generally not responsive to the examiner’s main argument.
There are several important points in relation to this:

(A) The problem identified by the examiner in the 112 rejections is real and calls for clarification or amendment. The applicant has done neither.

In particular, one needs to already have the edges of a neural network in order to apply a learning algorithm. The edges are connections between nodes, and learning by an algorithm such as backpropagation involves adjusting the weights of the edges.

One cannot apply the machine learning algorithm first and then draw the edges second. The edges, or connections, are foundational in the neural network and the weights applied to these edges represents learning of the neural network. 



(B) The applicant has not cited any part of the specification that would provide clarification, nor has the applicant cited any drawings to provide clarification. This suggests a lack of responsiveness on the part of the applicant. The examiner raised questions about elements that appear to be self-contradictory. The applicant has made no effort to draw on either the specification or drawings to rebut the examiner’s 112 rejection, even though discussing how the specification or drawings could clarify the applicant’s meaning would be highly appropriate. It seems to the examiner that this would be the starting point for disputing the examiner’s contention that the claims are self-contradictory if the claims are not being amended to remove the contradiction.

(C) The applicant’s own drawings and specification seem to show neural networks that are complete to begin with, where the edges are already present and not added after learning has taken place. 
See instant para 0040:
“FIG. 1 shows an illustrative artificial neural network on which a machine learning algorithm may be executed in accordance with one or more examples described herein;”

But in instant figure 1, the neural network is generally complete to begin with, as all the edges are already in place. This would seem to go against the applicant’s claim limitations about edges being added *after* learning has taken place. As the examiner has already argued, these 

The applicant’s own drawings do not seem to support the claims and the applicant has neither provided clarification nor attempted to amendment the claims to remove this contradication.

Thus the examiner takes the view that the applicant has not properly responded to the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



(1) The examiner does not understand the limitation, “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”
The examiner has a fair amount of experience with and understanding of neural networks, and this goes against some of the examiner’s understandings. This seems like the opposite of how a neural network normally works. Normally one would build a neural network first, and then use an algorithm such as backpropagation to train the neural network. Conventionally with a neural network, the training process involves adjusting the weights of connections in the network in order to increase certain weights and decrease certain other weights based on success or failure of the network on training examples. This process is called reinforcement learning.
The examiner asks: 
The edges define the network. The edges between nodes are the graph. Don’t you need the network in place beforehand in order to start the network training process? If the edges in the graph aren’t created until a late stage in the process, doesn’t that imply that you are starting without connections between the nodes? This limitation seems to the examiner like one is starting without connections 
The process in the claims is that an emerging pattern is detected and only then is an edge inserted between two nodes. Don’t you need the network (which consists of a bunch of edges between nodes) in the first place to start training the network and identify emerging patterns? This seems like circular reasoning to the examiner. (A) According to the limitation “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”, one needs need the pattern to emerge in order to establish connections between nodes, but (B) the connections between nodes form the network on which training of the network would occur and patterns emerge. (A) and (B) seem circular.

Can the applicant clarify and clear up this misunderstanding or else amend the claims to correct this?

(2) The limitation, “classifying a plurality of nodes in the graph based on the known patterns” again seems circular. 
Doesn’t one have to first define a neural network (define what the inputs are, what the outputs are, and where there are intermediate nodes) in order to begin training the network on historical data?
How can patterns emerge if the network isn’t pre-defined?



Significant clarification or correction is needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876